NORDION INC. ANNUAL AND SPECIAL MEETING OF SHAREHOLDERS MARCH 7, 2012 VOTING RESULTS Resolution #1: On a ballot, shareholders ratified the Election of directors for all nominees listed below: Ballots Tabulated: For Withheld W. D. Anderson W. G. Dempsey R. W. Luba M. A. Mogford S. Murphy K. Newport A. Olukotun S.M. West J. Woodruff Resolution #2: On a ballot, shareholders ratified the appointment of Ernst & Young LLP as Auditors, and authorizing the directors to fix their remuneration. Ballots Tabulated: Total Votes Percentage of Votes For:38,066,44599.84% Withheld:60,1140.16% Total:38,126,559100% Resolution #3: On a ballot, shareholders ratified the approval, ratification and confirmation of the Company’s amended and restated shareholder rights plan. Ballots Tabulated: Total Votes Percentage of Votes For:32,650,29897.76% Against:748,8912.24% Total:33,399,189100% Resolution #4: On a ballot, shareholders ratified the approval, ratification and confirmation of the By-Law Amendments. Ballots Tabulated: Total Votes Percentage of Votes For:33,314,032 99.74% Against:86,1570.26% Total:33,400,189100% Dated this 7th day of March, 2012. CIBC MELLON TRUST COMPANY /s/ Anoosheh Farzanegan /s/ Shelly John Anoosheh Farzanegan Shelly John sg\NordionVotingResultsRev
